Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2021 has been entered.
Allowable Subject Matter 
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which is due to the submission and approval of an Electronic Terminal Disclaimer (ETD), dated 11/22/2021 and other reasons listed below:
As for claim 1, none of the prior arts alone or in combination discloses a spectrometer comprising an excitation source for providing an excitation signal, a detector for detecting a spectroscopy signal, and an optical system for directing an incident beam of the excitation signal toward a sample, receiving the spectroscopy signal from the sample, and providing the spectroscopy signal to the detector, wherein the optical system comprises:

a rotating mirror assembly including an angled mirror face surface, and
an actuator assembly for controlling the rotating mirror assembly to move a focused incident beam across a surface of the sample, wherein the actuator assembly comprises a rotary motor coupled to the rotating mirror assembly and adapted to rotate the angled mirror face to redirect an incident beam of the excitation signal, and wherein the rotating mirror assembly is loosely coupled to the drive shaft of the rotary motor configured so that the rotating mirror assembly wobbles with respect to the drive shaft when the drive shaft is turned in operation.
	As for claim 16, none of the prior arts alone or in combination discloses a method of moving a focused incident beam of a spectrometer across a surface of a spectroscopic sample, the method comprising generating an incident beam of an excitation signal;
directing the incident beam towards the sample via an optical system of the spectrometer, the optical system comprising a moveable mirror;
focusing the incident beam on a sample of the spectrometer; 
moving the incident beam across a surface of the sample by rotating a rotating mirror assembly coupled to a drive shaft of a rotary motor by rotating the drive shaft, wherein the rotating mirror assembly is loosely coupled to the drive shaft of the rotary motor configured so that the rotating mirror assembly wobbles with respect to the drive 
The closest prior art, Ilegbusi et al (US 2008/0228086 A1) discloses systems and methods for evaluating body vessels. Ilegbusi does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 16; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-5, 7-15 and 17-20 are allowed due to their dependency of either claim 1 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886